UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of Date of Report: February 12, (Date of earliest event reported) ENERGIZ RENEWABLE, INC. (Exact name of registrant as specified in its charter) Florida 000-27279 65-1016255 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6259 Executive Boulevard Rockville, MD (Address of principal executive offices) (Zip Code) (732) 319-9235 (Registrant’s telephone no., including area code) C&G DEC CAPITAL, INC. (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION5 - CORPORATE GOVERNANCE MANAGEMENT Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On Friday, February 12, 2010 at a directors meeting, the Registrant voted to change its name from C & G DECK Capital, Inc. to Energiz Renewable, Inc.The amendment to the Articles of Incorporation dated February 22, 2010 was adopted by the board of directors and shareholder action was not required.The name change became official when the Registrantfiled the Articles of Amendment to the Articles of Incorporation with the Secretary of State for the State of Florida, in Tallahassee, Florida on February 24, 2010 at 12:36pm. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statement and Exhibits. Exhibit
